RICKHOFF, Justice,
concurring.
“We ain’t got no badges. We don’t need no badges. I don’t have to show you no stinkin badges.”
Bandit Alfonso Bedoya, when his claim that his men are federales is challenged by Humphrey Bogart’s character in The Treasure of the Sierra Madre (Warner Bros.1948).
Highway robbery—this undoubtedly was Dianne Wright’s first thought when, like Bogart’s character, she was stopped by Frio County Sheriff Carl Bums on Interstate 35. Until our opinion in this case, however, Mrs. Wright, a grandmother with no criminal history, was deemed a convicted felon by virtue of her possession of $34 worth of sleep and weight-control medication prescribed by a Mexican physician.
One can understand the State’s concern if citizens, particularly the young, purchase un-prescribed controlled substances for importation; however, a county should not be permitted to adopt a policy subjecting citizens to prosecution for purchasing medication in accordance with a doctor’s prescription. Given the number of these eases on appeal in this court, not to mention those that were prosecuted but not appealed, one suspects the *397unique reading of this statutory provision was generated by revenue needs. I join in the majority opinion and judgment and write further to ensure that no further “law West of Pearsall” develops.
Frankly, I find it outrageous that: a) Frio County officials have chosen to distinguish their jurisdiction from all others by maintaining that possession of prescription medication dispensed by foreign physicians (particularly Mexican physicians) is a criminal offense; b) immediate pre-trial confinement is the first considered option for such an offense; and c) this charge could survive a jury trial and result in this felony conviction, although once the trial judge denied the defense’s requested instructions on mistake of law or fact, the jury was all but directed to find Mrs. Wright guilty.
The approach taken by Sheriff Carl Burris in enforcing Frio County’s policy illustrates how boorishly this ill-advised policy was pursued. Sheriff Burris testified that he stopped a car for speeding, and “during the course of the traffic contact,” noticed a bluish gray bag on the floorboard behind the driver. After noticing the bag, the sheriff then asked whether Mrs. Wright had some prescription medication. This leads me to conclude that upon stopping a vehicle, the first question posed by Frio County law enforcement personnel after requesting a driver’s license and proof of insurance is: “Do you have any prescription drugs?”
In any event, Mrs. Wright consented to the removal of the bag, and Sheriff Burris determined that the bag contained medication prescribed by a doctor in Mexico. In fact, the prescription was in the bag with the medication. Sheriff Burris then advised Mrs. Wright that the prescription was not legal, despite being stamped “Cleared U.S. Customs,” and told Mrs. Wright that she was going to be charged with either a felony or misdemeanor offense, “and it turned out to be a felony.” The effect on Mrs. Wright is best illustrated through her testimony as follows:
A Then he said, “Ma’am, you need to get out of the car”, and I thought then, “Oh, boy, what is going on here”, and I got out of the car and he looked at me and he said, “Lady, you’re in big trouble.”
He said, “You have been—what you have done is a felony”, and I said, “Oh, my God”.
When he said that, I felt like somebody hit me in the stomach with their fist. A felony, I had no idea that this was against the law, and he said, “Lady, you’re in big trouble. You are in big trouble and I’m going to take you to jail”, and I said, “Oh, my gosh”.
I couldn’t believe it, and I thought I was going to throw up, and I was sick to my stomach, and he kept saying, over and over, he said, “Lady, you’re in big trouble and you are going to jail”, and I was just scared. I didn’t know what to do. There was nothing I could do.
Q. Did you say to the Sheriff that you were concerned as to how and why didn’t the Border personnel tell you that the drugs were illegal?
A I was stunned. I had passed through all of those cheek points, or whatever you call them, and nobody said, “Lady, if you do this, you’re going to be in big trouble.” Luckily, Mrs. Wright was spared the embarrassment of being arrested and jailed, not because of the nature of the offense, but because Sheriff Burris did not “feel at the time that it would serve any useful purpose” and “if we would have arrested one female that day we would have had to have changed the whole floor plan of the jail, and it would make a bunch of shifting around, and it was on a weekend and there was not that much help.... ” How fortunate for Mrs. Wright.
During a pre-trial hearing Sheriff Burris explained Frio County’s policy for refusing to accept the prescription as valid:
A. It’s not recognized by the Texas Department of Public Safety and the State of Texas. A Mexican prescription is not recognized here without a U.S. prescription.
Q. And you’re basing that on the Health and Safety Code—
A. Yes, sir.
*398Q. —of the State of Texas, is that correct—
A. Right.
Q. —-and the Controlled Substances Act?
A. Yes, sir.
Q. And it’s your position that you would tell the Court here today that Texas does not recognize foreign prescriptions?
A. That is true.
Q. Any foreign prescriptions?
A. I am only aware of Mexico. I’m not aware of anything else, sir. In response to further questioning regarding this policy, the sheriff acknowledged that the statute actually defines lawful possession as possession of a controlled substance that has been obtained in accordance with state or federal law. Sheriff Burris then agreed that Mrs. Wright was in legal possession under federal law. Unfortunately, Mrs. Wright was not in lawful possession under Frio County law. Our decision today puts an end to Frio County law.
To do justice, we should be able to restore to Mrs. Wright the peace and dignity she enjoyed before this encounter, her attorney’s fees and lost salary. As it is, she will have to be satisfied that she and her attorney brought an end to this pernicious side skirmish in the war on drugs.